NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1114-19

DAVISON, EASTMAN &
MUNOZ, P.A.,

          Plaintiff-Respondent/
          Cross-Appellant,

v.

DONNA H. CLANCY and
DERMOTT CLANCY,

     Defendants-Appellants/
     Cross-Respondents.
__________________________

                   Argued December 16, 2021 – Decided December 28, 2021

                   Before Judges Haas and Mawla.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Docket No. L-0834-16.

                   Vincent P. Manning argued the cause for
                   appellants/cross-respondents (Manning, Caliendo &
                   Thomson, PA, attorneys; Vincent P. Manning, on the
                   briefs).

                   Meredith Kaplan Stoma argued the cause for
                   respondent/cross-appellant (Lewis Brisbois Bisgaard &
            Smith, LLP, attorneys; Meredith Kaplan Stoma, of
            counsel; Jeffrey S. Leonard, on the briefs).

PER CURIAM

      Defendants Donna and Dermott Clancy appeal from: a January 25, 2019

order denying their motion to transfer venue; a September 13, 2019 order

denying their motion to reopen discovery; and an October 2, 2019 order and

consent judgment granting plaintiff Davison, Eastman & Munoz, P.A.'s motion

in limine dismissing defendants' legal malpractice counterclaim and entering

judgment in plaintiff's favor. Plaintiff cross-appeals from a May 24, 2019 order

denying its motion for partial summary judgment. We affirm in part and reverse

and remand in part for further proceedings consistent with this opinion.

      Defendants retained plaintiff to defend a foreclosure action and reinstate

and modify their mortgage with the bank holding the note on their home.

Defendants entered a repayment plan with the bank, plaintiff's representation

concluded, and thereafter defendants defaulted on the note.

      In March 2016, plaintiff filed a complaint against defendants for

nonpayment of legal fees incurred in the foreclosure representation. Defendants

counterclaimed for legal malpractice, alleging plaintiff failed to pursue

counterclaims for fraud and breach of contract against their bank.



                                                                           A-1114-19
                                       2
      In August 2018, plaintiff filed a motion for partial summary judgment on

grounds defendants' legal malpractice expert report was a net opinion. Two

months later defendants moved to transfer venue, alleging they could not receive

a fair trial in Monmouth Vicinage. They claimed that one of the attorneys

representing plaintiff boasted he could influence the outcome of the case, as he

was married to a judge in the vicinage. Defendants also asserted a judge who

conducted a settlement conference revealed their "bottom line" settlement

number to plaintiff.

      The Assignment Judge issued a detailed written decision denying the

venue transfer motion. She found "defendants failed to establish 'substantial

doubt' or any doubt that they will not receive a fair and impartial trial or

hearing." She noted defendants knew about the attorney's relationship to a

vicinage judge and his alleged influence but did not seek a new venue "because

decisions of various judges went in their favor[.]"

      The judge found no merit to support defendants' claim that their settlement

position was communicated to plaintiff.          She also stated, "based on this

allegation alone, no harm would result in transferring the pending motion to

another judge, and if a trial is necessary, it will not be assigned to [the settlement

conference judge]." The judge concluded "there is absolutely no reason why the


                                                                               A-1114-19
                                          3
entire Monmouth County judiciary should be recused from this case [,]" and

entered the January 25, 2019 order.

      On May 24, 2019, a different judge denied plaintiff's motion for summary

judgment without prejudice, finding defendants' expert "supplied sufficient

detail and specific reference to authority" and was not a net opinion. The trial

date was set for September 23, 2019.

      On August 7, 2019, defendants' expert withdrew from the case, citing his

age and "the stress of court work" on his health.         Plaintiff consented to

defendants' request to reopen discovery to allow defendants to obtain another

expert. On August 28, defendants filed a motion to reopen discovery, setting

forth the reasons for the expert's withdrawal, and requesting sixty days to obtain

a new expert report. On September 23, 2019, the same judge who heard the

summary judgment motion denied the motion and wrote on the order there were

"no grounds stated to extend on this 2016 [d]ocket [n]umber."

      Plaintiff filed a motion in limine to dismiss defendants' counterclaim for

lack of an expert report. The motion was heard on September 23, 2019, by the

trial judge. The trial judge cited our decision in Cho v. Trinitas Regional

Medical Center., 443 N.J. Super. 461, 470 (App. Div. 2015), which held motions

in limine should not be utilized to extinguish an adversary's case.


                                                                            A-1114-19
                                        4
Notwithstanding the holding in Cho, the judge concluded he was bound by the

order denying the request to reopen discovery and found defendants could not

support their legal malpractice claim without an expert. The judge cited the age

of the case and concluded he had no choice but to grant the motion "based on

the failure to have an expert."

      The parties subsequently entered a consent judgment on October 2, 2019,

awarding plaintiff $35,000, and dismissing the remainder of the action,

including defendants' legal malpractice counterclaim, with prejudice .      The

parties agreed to stay the judgment pending appeal and agreed if the matter were

remanded, the judgment would be void ab initio.

      Defendants raise the following points on appeal:

            I.  THE COURT ERRED IN DENYING
            DEFENDANT[S'] MOTION TO ADJOURN THE
            TRIAL DATE AND RE-OPEN DISCOVERY TO
            ALLOW FOR A SUBSTITUTE EXPERT WITNESS
            WHICH WAS NECESSARY TO SUSTAIN THE
            DEFENDANT[S'] BURDEN OF COUNTERCLAIM
            PROOF.

            II. THE COURT ERRED IN DENYING THE
            MOTION TO CHANGE VENUE.

            III. THE COURT ERRED IN GRANTING
            PLAINTIFF'S MOTION IN LIMINE TO BAR
            EVIDENCE OF FRAUD BY WELLS FARGO.



                                                                          A-1114-19
                                       5
              IV. THE COURT ERRED IN DISMISSING
              DEFENDANT[S'] COUNTERCLAIM   WITH
              PREJUDICE.

        On the cross-appeal, plaintiff argues as follows:

              V.  THE TRIAL COURT ERRED IN NOT
              GRANTING PLAINTIFF'S MOTION FOR PARTIAL
              SUMMARY JUDGMENT.

                                         I.

        We review a trial court's decision determining whether to extend a period

of discovery for abuse of discretion. Leitner v. Toms River Reg'l Schs., 392

N.J. Super. 80, 87 (App. Div. 2007). Rule 4:24-1(c) permits an extension of

discovery after the discovery period has closed upon a showing of exceptional

circumstances. Exceptional circumstances are satisfied when the movant can

show:

              (1) why discovery has not been completed within time
              and counsel's diligence in pursuing discovery during
              that time; (2) the additional discovery or disclosure
              sought is essential; (3) an explanation for counsel's
              failure to request an extension of the time for discovery
              within the original time period; and (4) the
              circumstances presented were clearly beyond the
              control of the attorney and litigant seeking the
              extension of time.

              [Rivers v. LSC P'ship, 378 N.J. Super. 68, 79 (App.
              Div. 2005).]



                                                                           A-1114-19
                                         6
      We have stated:

            In our judicial system, "justice is the polestar and our
            procedures must ever be moulded and applied with that
            in mind." N.J. Highway Auth. v. Renner, 18 N.J. 485,
            495 (1955) . . . . "There is an absolute need to
            remember that the primary mission of the judiciary is
            to see justice done in individual cases. Any other goal,
            no matter how lofty, is secondary." Santos v. Est. of
            Santos, 217 N.J. Super. 411, 416 (App. Div. 1986).

            . . . For that reason, "[u]nless otherwise stated, any rule
            may be relaxed or dispensed with by the court in which
            the action is pending if adherence to it would result in
            an injustice." [R. 1:1-2(a).]

            [Salazar v. MKGC Design, 458 N.J. Super. 551, 557-
            58 (App. Div. 2019) (first alteration in original).]

      Having thoroughly reviewed the record, we are convinced the refusal to

grant defendants' motion to reopen discovery caused an unjust result.

Exceptional circumstances clearly warranted extending the discovery period.

Defendants were diligent in retaining an expert who produced a report within

the original discovery timelines. Their expert unilaterally abandoned them at

the eleventh hour, through no fault of their own. Defendants acted promptly,

obtained plaintiff's consent to an extension, and filed the appropriate motion.

As the trial judge noted, an expert was essential to defendants' case. Therefore,

all four criterion for exceptional circumstances were met. The judge, in denying

the request to reopen discovery, failed to address the exceptional circumstances

                                                                           A-1114-19
                                        7
criterion. His exclusive reliance on the age of the case, in the face of clear

evidence warranting a relaxation of the Court Rules in the interests of justice,

was error.

      For these reasons, we reverse the September 13, 2019 discovery order and

remand the matter to the trial judge to set reasonable and firm deadlines for the

completion of discovery so defendants can secure a new expert opinion.

Accordingly, we also reverse the October 2, 2019 judgment dismissing

defendants' counterclaim with prejudice.

      We do not address in depth defendants' claims regarding the motion in

limine, except to note that absent the erroneous September 13, 2019 order, the

motion in limine should have been denied because it sought dispositive relief to

extinguish defendants' case. "[W]e have repeatedly condemned the filing or

consideration of in limine motions that seek an action's termination." L.C. v.

M.A.J., 451 N.J. Super. 408, 411 (App. Div. 2017) (citing Cho, 443 N.J. Super.

at 470-71). New Court Rules were recently promulgated to underscore this

point. See R. 4:25-8(a)(1) (defining a motion in limine "as an application

returnable at trial for a ruling regarding the conduct of the trial, including

admissibility of evidence, which motion, if granted, would not have a dispositive




                                                                           A-1114-19
                                       8
impact on a litigant's case."). For these reasons, the October 2, 2019 order

granting the motion in limine is reversed.

                                       II.

      Defendants' arguments regarding the motion to change venue lack

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

A change of venue may be ordered by the Assignment Judge "if there is a

substantial doubt that a fair and impartial trial can be had in the county where

venue is laid . . . ."    R. 4:3-3(a)(2).    The movant bears the burden of

demonstrating good cause for the change. Pressler & Verniero, Current N.J.

Court Rules, cmt. on R. 4:3-3 (2022); see Barlyn v. Dow, 436 N.J. Super. 161,

185 (App. Div. 2014). A change of venue is warranted when there is clear and

convincing evidence that a fair and impartial trial cannot be had in a venue.

State v. Koedatich, 112 N.J. 225, 267 (1988). Decisions relating to a change of

venue will not be disturbed on appeal except upon a showing of abuse of

discretion. State v. Harris, 156 N.J. 122, 144-45 (1998). We reject defendants'

challenges to the January 25, 2019 order denying a change venue and affirm for

the reasons expressed in the Assignment Judge's opinion.




                                                                          A-1114-19
                                       9
                                     III.

      Finally, plaintiff argues in its cross-appeal that the court erred in not

granting its motion for summary judgment dismissing defendants' counterclaim

on grounds defendants' expert offered a net opinion. Given our reversal of the

order dismissing the counterclaim and conclusion defendants should have the

opportunity to retain a new expert, we do not reach the merits of the May 24,

2019 order denying summary judgment. Plaintiff can decide whether to seek

summary judgment again following the close of discovery.

      Affirmed in part and reversed and remanded in part. We do not retain

jurisdiction.




                                                                         A-1114-19
                                     10